Citation Nr: 0628346	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied a petition to reopen a claim 
for service connection for arthritis of the right wrist. 


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for arthritis of the right wrist in a January 1985 
decision.  

2.  Evidence added to the record since the January 1985 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the claim of service connection for arthritis of the 
right wrist.


CONCLUSIONS OF LAW

1.  The January 1985 Board decision, denying the claim of 
service connection for arthritis of the right wrist, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for arthritis of 
the right wrist; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  Under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), VCAA notice in a 
petition to reopen a finally denied claim must include notice 
for the grounds of the prior denial, in addition to the 
requirements of new and material evidence.  

Prior to the initial adjudication of the petition to reopen, 
letters dated in December 2001 and March 2002 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the petition.  The 
December 2001 and March 2002 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II.  Since the Board has concluded that 
the preponderance of the evidence is against the petition to 
reopen the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was given notice of all the elements necessary to 
establish service connection and was informed, in the 
December 2001 and March 2002 letters, that new and material 
evidence was required to reopen his claim.  In the January 
2004 statement of the case, the veteran was informed of the 
reason why his claim of entitlement to service connection for 
arthritis of the right wrist was denied in January 1985.  
Thus, the veteran was informed of the grounds of the prior 
denial, and in the above-mentioned letters, the requirements 
of new and material evidence.  As such, the requirements of 
Kent, supra, have been met.

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Examinations are generally not provided for petitions to 
reopen.  See 38 C.F.R. § 3.159(c).  In this case, however, 
the RO sent the veteran for VA examination to determine 
whether his current level of disability was the result of 
aggravation by his period of service.  Further examination or 
opinion is not needed on the petition because, at a minimum, 
there is no persuasive and competent evidence suggesting that 
the claimed right wrist arthritis was aggravated by the 
veteran's military service.  This is discussed in more detail 
below.


Petition to Reopen

The veteran claims that he has arthritis of the right wrist 
that was aggravated by service.  In 1961, and prior to 
entering service, the veteran fell and broke the carpal 
navicular, now called the scaphoid, in his right hand.  The 
veteran entered service and began experiencing pain in the 
hand.  He was eventually discharged on the basis that his 
right hand disqualified him from service.  

The veteran's original service connection claim was received 
in October 1983.  In January 1984, the RO denied the claim 
for service connection for right wrist arthritis on a 
finding, essentially, that the arthritis preexisted service, 
and that there was no evidence that it was aggravated during 
service.  The RO's decision was affirmed by the Board in 
January 1985.  At the time of the January 1985 decision, the 
evidence of record consisted of the service medical records, 
the December 1983 VA examination, and private medical records 
describing the state of the veteran's right wrist.  The 
ground for denial provided by the Board was that the evidence 
showed that the veteran's right wrist arthritis was a 
preexisting condition, but did not show aggravation by 
service.  The Board decision is final.  38 U.S.C.A. § 7104(c) 
(2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  The 
current standard for "new and material" evidence was 
incorporated into the amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) and only apply to claims to 
reopen a finally-decided claim received on and after August 
29, 2001.  The veteran submitted his petition to reopen in 
July 2001; it must be considered under the provisions of 38 
C.F.R. § 3.156(a), in effect prior to August 2001.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As noted above, the previous denial of service connection was 
premised on a finding that the veteran's arthritis preexisted 
service and had not been aggravated by service.  Since the 
1985 denial, the newly submitted evidence is comprised of a 
September 2001 neurology report from the Mayo Clinic and a 
January 2004 VA examination.  The neurology report indicates 
that the veteran began experiencing paresthesia in his right 
hand, up into his arm.  The veteran apparently dated the 
onset of the sensations to 1997, when he underwent a liver 
transplant.  The veteran has a longstanding history of 
diabetes, and his neurological complaints were attributed to 
diabetic peripheral neuropathy.  

At the January 2004 VA examination, the examiner assessed the 
current state of the veteran's right wrist.  The veteran 
complained of pain on virtually any motion.  Radial and ulnar 
deviation were limited.  The scaphoid bone, also called the 
carpal navicular, was "very deformed and degenerated."  
After reviewing the history of the veteran's right wrist 
disability, the examiner opined that "regardless of [the 
veteran's] activities, wrist discomfort would have begun and 
increased in severity through time.  I feel that his present-
day condition would be the same regardless of whether he was 
in the military or not."  

This evidence is clearly new to the record; however, the 
evidence is not material within the requirements of 38 C.F.R. 
§ 3.156(a) (2001).  The evidence is in fact detrimental to 
the veteran's cause, ascribing his current level of 
impairment to a pre-service injury or to his current diabetic 
condition.  This evidence would merely serve to reinforce a 
denial.  The Board finds that the evidence is not so 
significant as to require consideration to fairly decide the 
merits of the claim.  Therefore, the evidence is not 
material.  The appeal to reopen the veteran's claim for 
service connection for right wrist arthritis is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the petition to 
reopen a claim for service connection for arthritis of the 
right wrist.  See Gilbert Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

The appeal to reopen a claim for service connection for 
arthritis of the right wrist is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


